Oo ON HD nA FP WD NO

NO pO HN NHN NHN KN KH DN NOR Ree Re Re Re Re Re Re
ON DN ON BR WD NY KF COO DWBn DB Nn FP WW NO KF O&O

 

Pase 3:20-cv-00228-TWR-RBM Document 20 Filed 12/02/20 PagelD.257 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

RAUL ARELLANO, Case No.: 3:20-cv-0228-TWR-RBM
CDCR #AH-1995,
Plaintiff, ORDER GRANTING PLAINTIFF’S

. MOTION FOR LEAVE TO FILE
JONES; SIHOTANG; DR. MARTIN; SUR-REPLY

SANTILLAN; CDCR,
Defendants.

 

[Doc. 19]

 

On December 1, 2020, Plaintiff Raul Arellano (“Plaintiff”) filed an ex parte Motion
for Leave to File a Sur-Reply (“Motion”) to Defendants’ reply brief in support of their
motion to dismiss Plaintiff's first amended complaint. (Doc. 19.) The Court accepted the
Motion nunc pro tunc to November 25, 2020. (Doc. 18.)

Plaintiff seeks leave to file a sur-reply on the basis that Defendants allegedly raised
new contentions in their reply brief for the first time. (Doc. 19 at 1.) Plaintiff does not
specify the new contentions Defendants raised. However, Plaintiff is pro se. See Blaisdell
v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (courts liberally construe pro se litigants’

filings, relieving them from “strict application of procedural rules and demands that courts

20-cv-228-TWR-RBM

 

 

 
Oo OH TID nN BR W YPN Ff

NO wo Hb NH NHN WN HN KN. KN RR RH Fe HFEF ee Ee RR
Oo aT HD NA FS WH NO K§ ODO OHO WB AN DB A HP WW NY KF CO

 

base 3:20-cv-00228-TWR-RBM Document 20 Filed 12/02/20 PagelD.258 Page 2 of 2

not hold missing or inaccurate legal terminology or muddled draftsmanship against
them.’’). |

The Local Civil Rules do not provide for the filing of sur-replies. However, it is
within the district court’s discretion to permit or preclude such a filing. See, e.g., United
States ex rel Meyer v. Horizon Health Corp., 565 F.3d 1195, 1203 (9th Cir. 2009) overruled
on other grounds. The Court may exercise its discretion and allow a movant to file a sur-
reply “where a valid reason for such additional briefing exists, such as where the movant
raises new arguments in [their] reply brief.” See United States v. Venture One Mortg.
Corp., No. 13-cv-1872-W-JLB, 2015 WL 12532139, at *2 (S.D. Cal. Feb. 26, 2015); see
also In re Outlaw Lab., LP Litig., 18-cv-840-GPC-BGS, 2019 WL 1205004, *3 (Mar. 14,
2019).

Given that Plaintiff seeks to file a sur-reply for the limited purpose of addressing
new contentions raised in Defendants’ reply, Plaintiff's Motion is GRANTED. Plaintiffs
sur-reply must be submitted no later than January 19, 2020. The sur-reply must be no
more than five pages in length and must be limited to addressing the new contentions
Defendants raised in their reply brief.

IT IS SO ORDERED.
DATE: December 2, 2020

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE.

20-cv-228-TWR-RBM

 

 
